85 F.3d 618
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sonia WILLIAMS, Plaintiff-Appellant,v.Clarence WILLIAMS, Sheriff;  Major Woody;  Anthony Dowdy,Defendants-Appellees,andCaptain Newton;  Lieutenant Spence;  Sergeant Brandt;Sergeant Saunders;  Deputy Smith;  Deputy Martin;  DeputyCarr;  Deputy Debuske;  Deputy Guerrant;  Mr. Pencile;  Mr.Clark;  Mr. Mutch;  Deputy Brown, Defendants.
No. 95-7904.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 29, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Robert E. Payne, District Judge.  (CA-95-100)
Sonia Williams, Appellant Pro Se.  Steven Latham Micas, County Attorney, Jeffrey Lee Mincks, Senior Assistant County Attorney, Stylian Paul Parthemos, Wendell Charles Roberts, COUNTY ATTORNEY'S OFFICE, Chesterfield, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's denial of her motion for default judgment.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We deny leave to proceed in forma pauperis and dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.